Citation Nr: 1020894	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-25 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas (RO).  

During his April 2010 hearing, the Veteran submitted 
additional evidence to the Board with a waiver of his right 
to have the RO readjudicate his claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

The issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is addressed in the remand portion 
of the decision below, and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The evidence of record demonstrates that right ear hearing 
loss is related to active duty service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the Veteran's 
claim for entitlement to service connection for right ear 
hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  This is so because the 
Board is taking action favorable to the Veteran by granting 
the claim at hand.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

The Veteran contends that his right ear hearing loss is 
related to his active duty service.  Specifically, he alleges 
that he had significant noise exposure during service.  
During his March 2010 hearing before the Board, the Veteran 
testified that he was exposed to acoustic trauma during tech 
school in aircraft mechanics, while on the flight line 
working as a mechanic, and while on flying status.  He noted 
that he had approximately 12 years of noise exposure during 
service.  He also reported that he has been granted service 
connection for left ear hearing loss based on this inservice 
noise exposure, and that he was equally exposed to acoustic 
trauma in both ears during active duty service.  The Veteran 
indicated that, since service discharge, he has continued to 
have difficulty hearing and that he was not exposed to any 
other serious acoustic trauma aside from the noise exposure 
during service.  The Veteran's wife testified that she has 
been with the Veteran for over 50 years, and that she started 
noticing a decrease in the Veteran's hearing during his 
active duty service and thereafter.  She noted that, during 
service when he came home from work, the Veteran complained 
of a roaring sensation in his ears.  She indicated that it 
would take him around two hours to be able to understand her 
after he got home.  She also reported that a private doctor 
told her that the Veteran's hearing loss was due to noise 
exposure during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Historically, the Veteran served on active duty from March 
1953 to July 1964.  His service personnel records reflect 
that his military occupational specialty was aircraft 
mechanic.  His service medical records indicate that he was 
examined to determine that he was medically qualified for 
flying status.

The Veteran's service treatment records are negative for 
complaints of right ear hearing loss, but do show a 
progressive loss of hearing acuity in the right ear during 
active duty service.  A February 1953 service entrance 
examination revealed the Veteran's ears to be normal.  The 
report also indicates that whispered voice testing revealed 
findings of 15/15, bilaterally.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of ear, nose, and throat trouble, and running ears.  A March 
1953 examination also revealed the Veteran's ears to be 
normal.  Whispered voice testing revealed findings of 15/15, 
bilaterally.  A September 1953 examination showed that the 
Veteran's ears were normal, and that whispered and spoken 
voice testing revealed findings of 15/15, bilaterally.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).  In a report of medical history, completed at 
that time, the Veteran denied a history of ear, nose, and 
throat trouble, and running ears.  

A July 1955 separation and entrance examination revealed the 
Veteran's ears to be normal.  Whispered voice testing showed 
results of 15/15, bilaterally.  In a report of medical 
history, completed at that time, the Veteran denied a history 
of ear, nose, and throat trouble and running ears.  In 
January 1957, the Veteran reported noise exposure from noisy 
environments on the flight line and from conventional and 
auxiliary power units.  He denied ear trouble, but reported 
that his hearing was only fair in noisy and quiet 
environments.  On examination, the Veteran's ears were 
normal.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
-
0 (5)

A January 1961 service treatment record reveals that, on 
audiological evaluation, puretone thresholds, in decibels, 
were as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
5 (10)

A February 1961 examination revealed the Veteran's ears to be 
normal.  His drums were also normal and moved on Valsalva 
maneuver.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
-
0 (5)

A March 1962 examination reveals that the Veteran's ears were 
normal.  The drums were also normal and moved on Valsalva 
maneuver.  Whispered and spoken voice testing results were 
15/15, bilaterally.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)

A March 1963 examination shows that the Veteran's ears and 
drums were normal and that a Valsalva maneuver was normal, 
bilaterally.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
20 (30)
20 (25)

A March 1964 examination reveals that the Veteran's ears and 
drums were normal on examination, and that a Valsalva 
maneuver was normal, bilaterally.  On audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
10 (20)
15 (20)

A June 1964 separation examination reflects that the 
Veteran's ears were normal.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
10 (20)
10 (15)

A January 1978 entrance examination for the U.S. Army 
National Guard reflects that the Veteran's ears were normal.  
On audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
50
45

In a report of medical history, the Veteran denied a history 
of hearing loss.

VA treatment records from February 2008 through May 2008 
reveal diagnoses of and treatment for right ear hearing loss.  
In February 2008, the Veteran complained of bilateral 
decreased hearing.  He reported that he had approximately 11 
1/2 years of active military service and that his hearing 
became worse during his active duty service due to noise 
exposure from aircraft.  He stated that he was an aircraft 
mechanic and engineer.  The Veteran's wife stated that when 
he would return home, she would notice that the Veteran could 
not hear for up to two hours.  The Veteran reported a history 
of military noise exposure, recreational noise exposure from 
hunting and lawn equipment, and occupational noise exposure 
from work in sales.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
95
90
85

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear.  The diagnosis was bilateral 
sensorineural hearing loss.  There was moderate through 500 
Hz sloping to a profound sensorineural hearing loss, 
bilaterally.  Word recognition was poor at 28 percent at 100 
decibels in the right ear.  In an addendum to the February 
2008 treatment record, the VA physician noted that the 
Veteran denied occupational noise exposure during his work in 
sales, but that he had a history of military noise exposure 
and recreational noise exposure from hunting and lawn 
equipment.  A March 2008 treatment record reveals that the 
Veteran underwent a hearing aid fitting and was provided 
hearing aids.

The Veteran submitted several lay statements in support of 
his claim.  In an April 2008 statement, P.E. reported that he 
knew the Veteran before he entered active duty service, and 
that the Veteran told him that he worked on flight status and 
that the plane he was on was very noisy.  P.E. noted that the 
Veteran seemed to be a little hard of hearing at that time, 
and that since service, he gradually lost a lot of his 
hearing and now has to wear hearing aids.  In an April 2008 
statement, the Veteran's wife reported that she has been 
married to the Veteran since January 1962, and that most of 
the time when he came home from work during service at the 
base, he had a hard time understanding her.  She noted that 
when she asked him why, he would say that he could still hear 
the airplane engines roaring in his ears.  She stated that, 
as the years passed, she noticed that he lost a lot of his 
hearing.  In an April 2008 statement, N.S. reported that 
he/she knew the Veteran for 48 years and that he/she noticed 
that the Veteran was having difficulty hearing about five 
years before he was discharged from service.  N.S. noted that 
the Veteran stated that he had trouble hearing clearly after 
he would come in from a flight.

In September 2008, the Veteran underwent a VA audiological 
evaluation.  The report notes the Veteran's complaints of 
gradually progressive bilateral hearing loss.  The Veteran 
indicated that he first noticed that he would say "huh" a 
lot in 1963 and that his flight sergeant thought that he had 
a hearing problem.  He reported difficulty understanding 
conversation, especially when not face-to-face, difficulty 
understanding at church, and difficulty hearing the 
television.  He reported military noise exposure from 
aircraft reciprocating and jet engines in flight and on the 
ground, as well as from gunfire during basic training.  He 
noted that he worked as a salesman of insurance, automobiles, 
and mobile homes after service discharge, and he denied post-
service occupational noise exposure.  He reported 
recreational noise exposure from pheasant hunting for a 
couple of years when first out of service and noted that he 
privately piloted a 172 Cessna single engine aircraft in the 
1980's.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
90
95
95
LEFT
50
75
90
90
85

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 60 percent in the left ear.  
Physical examination revealed both ear canals to be 
unremarkable.  Immittance testing showed normal middle ear 
compliance and pressure in both ears.  The diagnosis was 
right ear moderately severe to profound sensorineural hearing 
loss and left ear moderate to profound sensorineural hearing 
loss.  After reviewing the Veteran's claims file, the VA 
examiner concluded that the Veteran's left ear hearing loss 
only was at "least as likely as not (50/50 probability) 
caused by or a result of military acoustic trauma."  The 
examiner explained that right ear hearing acuity at 
separation from service was "clinically within normal limits 
from 500-6000 Hz and showed no change compared to results in 
1961" but that puretone results at separation in the left 
ear showed a mild hearing loss from 3000-6000 Hz that became 
evident in 1962, but did not meet the criteria for disability 
according to VA regulation 38 U.S.C. 3.385."  The examiner 
further reported that "[c]urrent bilateral hearing loss can 
be related to aging, post service noise exposure, and other 
factors not yet identified.  According to the 2002 American 
College of Occupational and Environmental Medicine Position 
Statement on Noise-induced Hearing loss scientific research 
indicates that hearing loss due to noise does not progress 
beyond age-related changes once the exposure to noise is 
discontinued."

In further support of his claim, the Veteran submitted 
private audiological evaluations from November 2008 and March 
2010.  However, the audiological evaluations contain 
uninterpreted puretone audiometry graphs which are not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).

The Board finds that the evidence of record supports service 
connection for right ear hearing loss.  There is evidence of 
a current diagnosis of right ear hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Right ear hearing loss was not 
diagnosed within one year of service discharge.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's 
service treatment records are negative for any complaints or 
findings of right ear hearing loss.  However, the Veteran 
provided competent and credible testimony and statements of 
inservice noise exposure.  See Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for service connection); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Thus, the Veteran's lay testimony is credible evidence that 
he was exposed to loud noise while in the military.  

The Board acknowledges that the Veteran underwent a VA 
audiological evaluation in September 2008 to determine the 
etiology of his bilateral hearing loss.  However, the VA 
examiner only opined that the Veteran's left ear hearing loss 
was related to service.  While the VA examiner noted that the 
Veteran's right ear hearing acuity was clinically within 
normal limits on separation from service in 1964 and showed 
no change compared to results in 1961, the VA examiner failed 
to provide an opinion as to whether the Veteran's right ear 
hearing loss is related to service.  The VA examiner's 
finding that "[c]urrent bilateral hearing loss can be 
related to aging, post service noise exposure, and other 
factors not yet identified" does not amount to a probative 
opinion regarding the etiology of the Veteran's right ear 
hearing loss because the VA examiner also specifically found 
that the Veteran's left ear hearing loss was related to 
service.  Thus, the finding that "[c]urrent bilateral 
hearing loss can be related to aging, post service noise 
exposure, and other factors not yet identified" is 
inconsistent with the opinion that the Veteran's left ear 
hearing loss is related to service.  See Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  Accordingly, there is no probative 
medical evidence of record which speaks to the etiology of 
the Veteran's right ear hearing loss.

The Board finds the Veteran's statements with respect to the 
history of his right ear hearing loss and tinnitus as well as 
those of his wife, N.S., and P.E. are credible to establish 
continuity of symptomatology since service discharge.  See 
Hickson, 12 Vet. App. at 253.  The statements are consistent 
and reflect that the Veteran began experiencing hearing loss 
symptoms during service and that he has continued to have 
progressive right ear hearing loss since service discharge.  
While the Veteran, his wife, N.S., and P.E. do not have the 
medical training required to make a diagnosis of right ear 
hearing loss, they have provided competent and credible lay 
observations of right ear hearing loss symptomatology which 
have occurred during the period from service discharge 
through the present.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303, 305 (2007).  In that regard, although the 
Veteran, his wife, N.S., and P.E. may not have been able to 
diagnose his right ear hearing loss, they were able to 
identify symptoms, such as difficulty hearing.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In 
addition, although the statements by the Veteran, his wife, 
N.S., and P.E. are not specific to his right ear hearing 
loss, but refer more generally to his bilateral hearing loss, 
the Veteran testified during his hearing before the Board 
that both of his ears were equally exposed to noise during 
military service.  In addition, service connection for left 
ear hearing loss has already been granted based on the 
Veteran's inservice noise exposure.  Thus, the Board accepts 
the lay statements which refer generally to the Veteran's 
bilateral hearing loss as sufficient evidence of right ear 
hearing loss since service discharge.  The Veteran also noted 
that, although he had some recreational noise exposure after 
service discharge, it was not significant and was much less 
than his inservice noise exposure.  Moreover, the Veteran's 
service treatment records support the lay assertions, as they 
show a mild progressive loss of right ear hearing acuity 
during active duty service.  Thus, the Board accepts the 
Veteran's statements and the statements from his wife, N.S., 
and P.E. as competent and credible evidence that the Veteran 
has had right ear hearing loss symptomatology consistently 
since service discharge, and there is no evidence in the 
record to contradict his assertions.  See Buchanan, 451 F.3d 
at 1337.

Accordingly, as there is evidence of inservice incurrence of 
acoustic trauma, current diagnoses of right ear hearing loss, 
and continuity of symptomatology since service discharge, 
service connection for right ear hearing loss is warranted.



ORDER

Service connection for right ear hearing loss is granted.



REMAND

With regard to the Veteran's claim for entitlement to an 
initial compensable evaluation for left ear hearing loss, the 
Board finds that additional development is necessary.  VA's 
duty to assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA's duty to assist also includes providing a new 
medical examination when a veteran asserts or provides 
evidence that a disability has worsened and the available 
evidence is too old for an adequate evaluation of the current 
condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(observing that where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (finding that the Board should have 
ordered a contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also 38 C.F.R. § 3.326(a).

Although a VA examination was provided in September 2008 
which addressed the severity of the Veteran's left ear 
hearing disability, the clinical findings of that examination 
report are now almost 2 years old.  In addition, during his 
April 2010 hearing before the Board, the Veteran testified 
that his hearing loss had worsened since his last examination 
in September 2008.  Moreover, although the Veteran provided 
private audiological evaluations in November 2008 and March 
2010, those audiological reports are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly, 7 Vet. App. at 474.  Thus, the most 
recent evidence in the claims file pertaining to the severity 
of the Veteran's left ear hearing loss is from September 
2008.  To adjudicate the severity of the Veteran's left ear 
hearing loss without more current clinical findings would be 
in error.  Accordingly, a new examination is warranted to 
determine the current extent and severity of the Veteran's 
service-connected left ear hearing loss.  38 C.F.R. § 
3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).  In 
addition, as service connection for right ear hearing loss 
was granted in this decision, the VA examiner should also be 
instructed to determine the current severity of the Veteran's 
right ear hearing loss as well.  

Last, the Veteran's claims file reflects that he is receiving 
Social Security Administration (SSA) disability benefits.  
The RO has not yet not attempted to obtain the Veteran's SSA 
records.  As the duty to assist extends to obtaining SSA 
records where they may be relevant to the issue under 
consideration, remand is required for the RO to obtain the 
Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 
363, 370 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include VA 
treatment records and private medical 
treatment records.  Based on the Veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained or identified, to 
include records from the Social Security 
Administration.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must arrange for the Veteran to 
undergo a VA audiological examination of 
the Veteran to determine the extent and 
severity of his service-connected 
bilateral hearing loss.  All indicated 
tests and studies should be performed, to 
include audiometry and speech 
discrimination testing.  The examiner must 
fully describe the functional effects 
caused by the Veteran's bilateral hearing 
disability.  The claims file and a copy of 
this Remand must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The report must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the Veteran's claim for entitlement to an 
initial compensable evaluation for left 
ear hearing loss and determine the 
appropriate evaluation for the Veteran's 
service-connected right ear hearing loss.  
If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

6.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


